

SHAREHOLDER SUPPORT AGREEMENT


This SHAREHOLDER SUPPORT AGREEMENT (this “Agreement”) is entered into as of
September 14, 2008, by and among Best Buy Co., Inc., a Minnesota corporation
(“Parent”), Puma Cat Acquisition Corp., a Delaware corporation and a
wholly-owned subsidiary of Parent (“Merger Sub”) and the holders of capital
stock of Napster, Inc., a Delaware corporation (“Company”) identified on Exhibit
A attached hereto (each a “Shareholder,” and collectively the “Shareholders”).


RECITALS


In order to induce Parent and Merger Sub to enter into that certain Agreement
and Plan of Merger, dated as of even date herewith, by and among Parent, Merger
Sub and Company (as amended from time to time, the “Merger Agreement”), Merger
Sub has requested that the Shareholders, and the Shareholders have agreed to,
enter into this Agreement.


As of the date hereof, each Shareholder is the holder of the shares of Company
capital stock and/or options to purchase shares of Company capital stock listed
opposite such Shareholder’s name on Exhibit A.


Capitalized terms used but not separately defined herein shall have the meanings
ascribed to them in the Merger Agreement.


AGREEMENT


NOW, THEREFORE, the parties hereto agree as follows:


ARTICLE 1
Agreement to Tender


Section 1.01 Agreement to Tender. Each Shareholder agrees to validly tender or
cause to be validly tendered pursuant to and in accordance with the terms of the
Offer all of the shares of Company capital stock that such Shareholder owns as
of the date hereof, as well as any additional shares of Company capital stock
that such Shareholder may own, whether acquired by purchase, exercise of Options
or otherwise, at any time after the date hereof (collectively, the “Shareholder
Shares”). Within ten (10) business days after the commencement of the Offer (or
within ten (10) business days after any Shareholder Shares are acquired by
Shareholder during pendency of the Offer, if later), each Shareholder shall
deliver to the depositary designated in the Offer all documents or instruments
required to be delivered pursuant to the terms of the Offer. Each Shareholder
agrees that, once its Shareholder Shares are tendered, such Shareholder will not
withdraw any of such Shareholder Shares from the Offer, unless and until (i) the
Offer shall have been terminated by Merger Sub in accordance with the terms of
the Merger Agreement or (ii) this Agreement shall have been terminated in
accordance with Section 6.01.


ARTICLE 2
Voting Agreement; Grant of Proxy


Section 2.01  Voting Agreement.


(a) Until the Termination Date (as defined in Section 6.01 hereof), each
Shareholder hereby agrees to vote or cause to be voted all Shareholder Shares
that such Shareholder is entitled to vote at the time of any vote of the
shareholders of Company where such matters arise (i) in favor of the approval
and adoption of the Merger Agreement and the Merger, (ii) against any proposal
or transaction which could prevent or delay the consummation of the Merger, and
(iii) against any corporate action which would frustrate the purposes of, or
prevent or delay the consummation of, the Merger.

 

--------------------------------------------------------------------------------




(b) If any shareholder vote in respect of the Merger Agreement or the Merger is
taken by written consent, the provisions of this Agreement imposing obligations
in respect of or in connection with any vote of shareholders shall apply
thereto.


(c) Each Shareholder shall retain at all times the right to vote his or her
Shareholder Shares in such Shareholders’ sole discretion and without any other
limitation on those matters other than those set forth in this Section 2.01 that
are at any time or from time to time presented for consideration to the
Company’s shareholders generally.


Section 2.02 Proxy. Except with respect to any proxy delivered in connection
with the Company’s 2008 annual meeting of shareholders and then only to the
extent such proxy is not inconsistent with the voting agreement set forth in
Section 2.01 above, each Shareholder hereby revokes any and all previous proxies
granted with respect to the Shareholder Shares. By entering into this Agreement,
each Shareholder hereby grants a limited irrevocable proxy, within the meaning
of the DGCL, appointing Merger Sub as such Shareholder’s attorney-in-fact and
proxy, with full power of substitution, for and in such Shareholder’s name, to
vote, express consent or dissent, or otherwise to utilize such voting power in
such manner and upon and limited to only those matters described in Section 2.01
above, as Merger Sub or its proxy or substitute shall, in Merger Sub’s sole
discretion, deem proper with respect to the Shareholder Shares. The proxy
granted by each Shareholder pursuant to this Section 2.02 is irrevocable and is
granted in consideration of Merger Sub’s entering into the Merger Agreement, and
such irrevocable proxy shall remain in effect until the Termination Date,
notwithstanding the death or incapacity of such Shareholder. Such proxy shall be
revoked on the Termination Date. Each Shareholder intends this limited proxy to
be irrevocable and will take such further action and execute such other
instruments as may be necessary to effectuate the intent of such proxy,
including, without limitation, filing written notice thereof with the secretary
of the Company or permitting Merger Sub, as such Shareholder’s attorney-in-fact,
to file a copy of this Agreement with the secretary of the Company.


Section 2.03 Capacity. Each Shareholder is only obligating himself or herself in
his or her capacity as a shareholder of the Company and not agreeing to take any
action or forego taking any action in his or her capacity as an officer or
director of the Company. Nothing contained in this Agreement shall be construed
to prohibit any Shareholder, solely in such Shareholder’s capacity as an officer
or director of the Company, from discharging such Shareholder’s obligations as
an officer or director, including, but not limited to, the exercise of fiduciary
duties under applicable law and all actions permitted under Section 5.10 of the
Merger Agreement.


Section 2.04 Shareholder Obligations Several and Not Joint. The obligations of
each Shareholder hereunder shall be several and not joint and no Shareholder
shall be liable for any breach of the terms of this Agreement by any other
Shareholder.
 
ARTICLE 3
Representations and Warranties of Shareholders


Each Shareholder represents and warrants to Merger Sub that:


Section 3.01 Valid Title. There are no restrictions on Shareholder’s voting
rights or rights of disposition with respect to the Shareholder Shares, except
securities Law requirements. None of the Shareholder Shares are subject to any
voting trust or other agreement or arrangement with respect to the voting of
such Shareholder Shares (other than this Agreement).

2

--------------------------------------------------------------------------------




Section 3.02 Binding Effect. Assuming due and valid execution and delivery by
Parent and Merger Sub, this Agreement is the valid and binding agreement of
Shareholder, enforceable against Shareholder in accordance with its terms,
except as enforcement may be limited by bankruptcy, insolvency, moratorium or
other similar laws relating to creditors’ rights generally. The execution and
delivery by Shareholder of this Agreement does not, and the performance by
Shareholder of Shareholder’s obligations under this Agreement will not, require
any consent, approval, authorization or permit of, or filing with or
notification to, any Governmental Authority, except where the failure to obtain
such consent, approval, authorization or permit would not materially interfere
with Shareholder’s ability to perform its obligations hereunder.


Section 3.03 Ownership of Company Securities. The shares of Company capital
stock and options to purchase shares of Company capital stock set forth next to
Shareholder’s name on Exhibit A hereto are the only securities of Company
beneficially owned by Shareholder.


Section 3.04 Power and Authority. If Shareholder is an individual, Shareholder
has the full legal right and capacity to execute and deliver this Agreement,
perform Shareholder’s obligations hereunder and consummate the transactions
contemplated under this Agreement. If Shareholder is not an individual,
Shareholder (i) is duly organized or formed, validly existing and in good
standing under the laws of its jurisdiction of organization or formation, (ii)
has the requisite power and authority to carry on its business as it is now
being conducted, and (iii) has all necessary power and authority to execute and
deliver this Agreement, to perform its obligations hereunder and to consummate
the transactions contemplated herein.


Section 3.05 Conflicting Obligations. The execution and delivery of this
Agreement and the performance of Shareholder’s obligations hereunder do not,
except to an extent that would not materially interfere with Shareholder’s
ability to perform its obligations hereunder, (i) conflict with or violate any
organizational or formation document of Shareholder, (ii) conflict with or
violate any law, rule, regulation, order, judgment, writ, injunction, notice or
decree applicable to Shareholder or by which any property or asset of
Shareholder is bound or affected, (iii) result in any breach of or constitute a
default (or an event which, with notice or lapse of time or both, would become a
default) under, or give to others any right of termination, amendment,
acceleration or cancellation under, any note, bond, mortgage, indenture,
contract, agreement, lease, license, permit, loan or credit agreement, franchise
or other instrument or obligation, which may reasonably be expected to result in
a transfer of ownership or voting control of any of such Shareholder’s Shares,
(iv) result in the creation of a lien or other encumbrance on any of such
Shareholder’s Shares, or (v) violate any applicable Law.


ARTICLE 4
Representations and Warranties of Parent and Merger Sub


Parent and Merger Sub jointly and severally represent and warrant to
Shareholders that:


Section 4.01 Corporate Power and Authority. Each of Parent and Merger Sub has
all requisite corporate power and authority to enter into this Agreement and to
perform its obligations hereunder. The execution, delivery and performance by
each of Parent and Merger Sub of this Agreement and the performance hereof have
been duly authorized by the board of directors of each of Parent and Merger Sub
and no other corporate action on the part of either Parent or Merger Sub is
necessary to authorize the execution, delivery or performance by Parent or
Merger Sub of this Agreement. This Agreement has been duly executed and
delivered by each of Parent and Merger Sub and is a valid and binding Agreement
of each of Parent and Merger Sub, enforceable against each of them in accordance
with its terms, except as enforcement may be limited by bankruptcy, insolvency,
moratorium or other similar laws relating to creditors’ rights generally.

3

--------------------------------------------------------------------------------




ARTICLE 5
Covenants of Shareholders


Each Shareholder hereby covenants and agrees that:


Section 5.01 No Proxies for, Sale of or Encumbrances on Shareholder Shares.
Except pursuant to the terms of this Agreement and except with respect to any
proxy delivered in connection with the Company’s 2008 annual meeting of
shareholders and then only to the extent such proxy is not inconsistent with the
voting agreement set forth in Section 2.01 above, prior to the Termination Date,
Shareholder shall not, without the prior written consent of Merger Sub, directly
or indirectly, (a) grant any proxies or enter into any voting trust or other
agreement or arrangement with respect to the voting of any Shareholder Shares,
or (b) sell, assign, transfer, encumber or otherwise dispose of, or enter into
any contract, option or other arrangement or understanding with respect to the
sale, assignment, transfer, encumbrance or other disposition of, any Shareholder
Shares during the term of this Agreement. Notwithstanding the foregoing,
Shareholder may transfer the Shareholder Shares (A) to a family member or trust
for estate planning purposes, provided that, as a condition to any such transfer
to a family member or trust, the transferee has agreed with Parent in writing to
be bound by the terms of this Agreement (including granting a proxy as
contemplated hereby) and to hold such Shareholder Shares subject to all the
terms and provisions of this Agreement, (B) to the Company in connection with
the vesting of any restricted stock award and in accordance with the terms of
the applicable stock incentive plan. Shareholder shall not seek or solicit any
such sale, assignment, transfer, encumbrance or other disposition or any such
contract, option or other arrangement or understanding.


ARTICLE 6
Miscellaneous


Section 6.01  Termination. This Agreement shall terminate automatically, without
any notice or other action by any party, upon the earliest to occur of (x) the
Acceptance Date, (y) the consummation of the Merger, or (z) the termination of
the Merger Agreement. Each Shareholder shall also have the right to terminate
this Agreement immediately following (i) any change in the nature of the
consideration payable in the Offer or the Merger, (ii) any decrease in
consideration payable in the Offer or the Merger or (iii) any increase in the
consideration payable to holders of Shareholder Shares that is not made equally
available to holders of all shares of Company capital stock of the same class or
series. The date of any termination of this Agreement in accordance with this
Section 6.01 shall be referred to herein as the “Termination Date”.
Notwithstanding the foregoing, nothing set forth in this Section 6.01 or
elsewhere in this Agreement shall relieve any party hereto from liability, or
otherwise limits the liability of any party hereto, for any breach of this
Agreement. In the event that this Agreement is terminated in accordance with its
terms, Parent and Merger Sub will cause the Shareholder Shares to be promptly
returned to Shareholder.


Section 6.02  Expenses. All costs and expenses incurred in connection with this
Agreement shall be paid by the party incurring such cost or expense.


Section 6.03 Additional Agreements. Subject to the terms and conditions of this
Agreement, each of the parties hereto agrees to use all reasonable efforts to
take, or cause to be taken, all action and to do, or cause to be done, all
things necessary, proper or advisable to effectuate the intent of this
Agreement, provided that no such action shall expand or otherwise alter the
obligations of Shareholder hereunder.

4

--------------------------------------------------------------------------------




Section 6.04 Specific Performance. The parties hereto agree that Merger Sub
would suffer irreparable damage if for any reason any Shareholder failed to
perform any of such Shareholder’s obligations under this Agreement, and that
Merger Sub would not have an adequate remedy at law in such event. Accordingly,
Merger Sub shall be entitled to specific performance and injunctive and other
equitable relief to enforce the performance of this Agreement by any
Shareholder. This provision is without prejudice to any other rights that Merger
Sub may have against each Shareholder for any failure to perform such
Shareholder’s obligations under this Agreement.


Section 6.05 Notices. All notices, requests, claims, demands and other
communications hereunder shall be deemed to have been duly given when delivered
in person, by cable, telegram or telex, or by registered or certified mail
(postage prepaid, return receipt requested) to such party at its address set
forth on the signature page hereto.


Section 6.06 Amendments. This Agreement may not be modified, amended, altered or
supplemented, except upon the execution and delivery of a written agreement
executed by the parties hereto.


Section 6.07 Successors and Assigns. The provisions of this Agreement shall be
binding upon and inure to the benefit of the parties hereto and their respective
successors and assigns; provided, however, that no party may assign, delegate or
otherwise transfer any of its rights or obligations under this Agreement without
the consent of the other parties hereto; provided, further, that Merger Sub may
assign its rights and obligations to any affiliate of Merger Sub without any
such consent.


Section 6.08 Governing Law. This Agreement shall be construed in accordance with
and governed by the law of the State of Delaware without giving effect to the
principles of conflicts of laws thereof.


Section 6.09 Counterparts/Electronic Transmission. This Agreement may be
executed in one or more counterparts, any of which may be executed and
transmitted by facsimile or other electronic method, and each of which shall be
deemed an original, but all of which together shall constitute one and the same
instrument.


[Signature pages to follow]

5

--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed as of the day and year first above written.



 
PARENT:
     
Best Buy Co., Inc.
     
By:
/s/ David J. Morrish   
   
David J. Morrish
   
Executive Vice President, Connected Digital Solutions



Notice Address:
 
Best Buy Co., Inc.
   
7601 Penn Avenue South
   
Richfield, MN 55423
   
Attention: Todd G. Hartman, Esq.
   
Facsimile: (612) 292-2323
     
With a copy to:
 
Robins, Kaplan, Miller & Ciresi L.L.P.
   
2800 LaSalle Plaza
   
800 LaSalle Avenue
   
Minneapolis, MN 55402-2015
   
Attention: John R. Houston, Esq.
   
Facsimile: (612) 339-4181

 
Shareholder Support Agreement

S-1

--------------------------------------------------------------------------------





 
MERGER SUB:
     
Puma Cat Acquisition Corp.
     
By:
/s/ David J. Morrish        
   
David J. Morrish
   
Chief Executive Officer



Notice Address:
 
Puma Cat Acquisition Corp.
   
c/o Best Buy Co., Inc.
   
7601 Penn Avenue South
   
Richfield, MN 55423
   
Attention: Todd G. Hartman, Esq.
   
Facsimile: (612) 292-2323
     
With a copy to:
 
Robins, Kaplan, Miller & Ciresi L.L.P.
   
2800 LaSalle Plaza
   
800 LaSalle Avenue
   
Minneapolis, MN 55402-2015
   
Attention: John R. Houston, Esq.
   
Facsimile: (612) 339-4181

 
Shareholder Support Agreement

S-2

--------------------------------------------------------------------------------


 

   
SHAREHOLDER:
         
/s/ Christopher Allen    
   
Christopher Allen
     
Notice Address:
 
Christopher Allen
   
c/o Napster, Inc.
   
9044 Melrose Avenue,
   
Los Angeles, CA 90069
   
Facsimile: (310) 281-5121

 
Shareholder Support Agreement

S-3

--------------------------------------------------------------------------------


 

   
SHAREHOLDER:
         
/s/ Vernon E. Altman     
   
Vernon E. Altman
     
Notice Address:
 
Vernon E. Altman
   
c/o Napster, Inc.
   
9044 Melrose Avenue,
   
Los Angeles, CA 90069
   
Facsimile: (310) 281-5121

 
Shareholder Support Agreement

S-4

--------------------------------------------------------------------------------


 

   
SHAREHOLDER:
         
/s/ Aileen Atkins  
   
Aileen Atkins
     
Notice Address:
 
Aileen Atkins
   
c/o Napster, Inc.
   
9044 Melrose Avenue,
   
Los Angeles, CA 90069
   
Facsimile: (310) 281-5121

 
Shareholder Support Agreement

S-5

--------------------------------------------------------------------------------


 

   
SHAREHOLDER:
         
/s/ Richard J. Boyko
   
Richard J. Boyko
     
Notice Address:
 
Richard J. Boyko
   
c/o Napster, Inc.
   
9044 Melrose Avenue,
   
Los Angeles, CA 90069
   
Facsimile: (310) 281-5121

 
Shareholder Support Agreement

S-6

--------------------------------------------------------------------------------


 

   
SHAREHOLDER:
         
/s/ Suzanne M. Colvin
   
Suzanne M. Colvin
     
Notice Address:
 
Suzanne M. Colvin
   
c/o Napster, Inc.
   
9044 Melrose Avenue,
   
Los Angeles, CA 90069
   
Facsimile: (310) 281-5121

 
Shareholder Support Agreement

S-7

--------------------------------------------------------------------------------


 

   
SHAREHOLDER:
         
/s/ Bradford D. Duea
   
Bradford D. Duea
     
Notice Address:
 
Bradford D. Duea
   
c/o Napster, Inc.
   
9044 Melrose Avenue,
   
Los Angeles, CA 90069
   
Facsimile: (310) 281-5121

 
Shareholder Support Agreement

S-8

--------------------------------------------------------------------------------


 

   
SHAREHOLDER:
         
/s/ Wm. Christopher Gorog
   
Wm. Christopher Gorog
     
Notice Address:
 
Wm. Christopher Gorog
   
c/o Napster, Inc.
   
9044 Melrose Avenue,
   
Los Angeles, CA 90069
   
Facsimile: (310) 281-5121

 
Shareholder Support Agreement

S-9

--------------------------------------------------------------------------------


 

   
SHAREHOLDER:
         
/s/ Philip J. Holthouse
   
Philip J. Holthouse
     
Notice Address:
 
Philip J. Holthouse
   
c/o Napster, Inc.
   
9044 Melrose Avenue,
   
Los Angeles, CA 90069
   
Facsimile: (310) 281-5121

 
Shareholder Support Agreement

S-10

--------------------------------------------------------------------------------


 

   
SHAREHOLDER:
         
/s/ Joseph C. Kaczorowski
   
Joseph C. Kaczorowski
     
Notice Address:
 
Joseph C. Kaczorowski
   
c/o Napster, Inc.
   
9044 Melrose Avenue,
   
Los Angeles, CA 90069
   
Facsimile: (310) 281-5121

 
Shareholder Support Agreement

S-11

--------------------------------------------------------------------------------


 

   
SHAREHOLDER:
         
/s/ Ross Levinsohn
   
Ross Levinsohn
     
Notice Address:
 
Ross Levinsohn
   
c/o Napster, Inc.
   
9044 Melrose Avenue,
   
Los Angeles, CA 90069
   
Facsimile: (310) 281-5121

 
Shareholder Support Agreement

S-12

--------------------------------------------------------------------------------


 

   
SHAREHOLDER:
         
/s/ Brian C. Mulligan
   
Brian C. Mulligan
     
Notice Address:
 
Brian C. Mulligan
   
c/o Napster, Inc.
   
9044 Melrose Avenue,
   
Los Angeles, CA 90069
   
Facsimile: (310) 281-5121

 
Shareholder Support Agreement

S-13

--------------------------------------------------------------------------------


 

   
SHAREHOLDER:
         
/s/ Robert Rodin
   
Robert Rodin
     
Notice Address:
 
Robert Rodin
   
c/o Napster, Inc.
   
9044 Melrose Avenue,
   
Los Angeles, CA 90069
   
Facsimile: (310) 281-5121

 
Shareholder Support Agreement

S-14

--------------------------------------------------------------------------------




EXHIBIT A


Shareholder
   
Stock Options
   
Unvested Restricted
Stock Awards
   
Common Stock
 
Christopher Allen 
   
0
   
400,000
   
33,775
 
Vernon E. Altman
   
43,750
   
5,859
   
3,516
 
Aileen Atkins
   
75,000
   
261,250
   
28,245
 
Richard J. Boyko
   
50,000
   
5,859
   
5,516
 
Suzanne M. Colvin
   
0
   
235,355
   
29,218
 
Bradford D. Duea
   
257,394
   
288,697
   
77,223
 
Wm. Christopher Gorog
   
1,755,267
   
957,858
   
381,149
 
Philip J. Holthouse
   
31,250
   
5,859
   
13,516
 
Joseph C. Kaczorowski
   
60,000
   
7,031
   
11,719
 
Ross Levinsohn
   
0
   
10,546
   
5,079
 
Brian C. Mulligan
   
38,750
   
7,031
   
11,719
 
Robert Rodin
   
60,000
   
7,031
   
28,622
 


A-1

--------------------------------------------------------------------------------


 